Citation Nr: 1507810	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, including depression, to include as secondary to service-connected disabilities.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a disorder manifested by fatigue.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.

5.  Entitlement to service connection for a left knee disorder as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.

6.  Entitlement to service connection for cyclic vomiting syndrome.

7.  Entitlement to service connection for a thyroid disorder.

8.  Entitlement to service connection for fibrous growth of the uterus.

9.  Entitlement to service connection for a left hip disorder as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.

10.  Entitlement to service connection for a left ankle disorder as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.

11.  Entitlement to service connection for a left foot disorder as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.

12.  Entitlement to service connection for left ear hearing loss.

13.  Entitlement to service connection for an abnormal Pap smear.

14.  Entitlement to an initial rating in excess of 10 percent for right knee meniscal sprain, status post-surgery.

15.  Entitlement to an initial rating in excess of 10 percent for right hip trochanteric bursitis.
16.  Entitlement to an initial compensable rating for right knee scar.  

17.  Entitlement to recognition of the Veteran's daughter, F.T., as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18.

18.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to April 27, 1973, and from April 30, 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, September 2009, November 2008, and October 2011 rating decisions of the VA Regional Office (RO) in Houston, Texas.  

In June 2012 and October 2014, the Veteran testified at hearings conducted before a Decision Review Officer and the undersigned, respectively.  Transcripts of the hearings have been associated with the claims file.  

The issues of service connection for psychiatric, fatigue, low back, left knee, thyroid, left hip, left ankle, and left foot disorders, cyclic vomiting syndrome, fibrous growth of the uterus, and left ear hearing loss; initial ratings in excess of 10 percent for right knee and right hip disabilities; recognition of the Veteran's daughter as a helpless child; and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed November 2008 rating decision, the RO denied service connection for depression and fatigue on the basis that depression was not related to the Veteran's military service and fatigue was not a disabling condition.  

2.  Evidence received after the November 2008 denial, particularly the Veteran's testimony at her October 2014 hearing regarding have in-service psychiatric symptomatology persisting to the present, as well as her testimony at the June 2012 hearing that she has fatigue related to her thyroid and depression when considered with previous evidence showing a diagnosis of fatigue in the Veteran's active medical problem list, relates to unestablished facts necessary to substantiate the claims of service connection for depression and a disorder manifested by fatigue, and raises a reasonable possibility of substantiating the underlying claims.

3.  In October 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review her appeal of the claims for service connection for an abnormal Pap smear and for an initial compensable rating for right knee scar.

4.  GERD was not present during service, and currently diagnosed GERD did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  The RO's November 2008 denial of service connection for depression and fatigue is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2014).  

2.  Evidence received since the final November 2008 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for withdrawal of service connection for an abnormal Pap smear by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an initial compensable rating for right knee scar by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

5.  GERD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the Board is reopening the Veteran's the claims of service connection for a psychiatric disorder, including depression and fatigue, no further discussing with respect to VA's duties to notify and assist as to these issues is necessary.  

The Veteran was notified in letter dated in May 2006 regarding the type of evidence necessary to establish her claim.  She was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records and also secured an examination in furtherance of her claim.  A pertinent fee-based examination was obtained in October 2006.  38 C.F.R. § 3.159(c)(4).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 


II.  Analysis

For the reasons set forth in the Findings of Fact, the Board is reopening the claims of service connection for a psychiatric disorder and a disorder manifested by fatigue.  This analysis will focus on the issues being withdrawn as well as that being denied as the remaining issues are being remanded. 

	A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn her appeal of the issues of service connection for an abnormal Pap smear and for an initial compensable rating for right knee scar.  See October 2014 Hearing Transcript (T.) at 2, 7.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of service connection for an abnormal Pap smear and an initial compensable rating for right knee scar and they are dismissed.

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's March 1970 enlistment examination revealed a clinically normal abdomen and viscera.  In her report of medical history, she denied symptoms such as frequent indigestion and stomach, liver, or intestinal trouble.  An October 1970 record reveals that the Veteran had acute gastroenteritis.  Her March 1973 separation examination again revealed a clinically normal abdomen and viscera.  A March 1974 record shows that the Veteran had mild cholecystitis.  X-rays revealed a grossly normal upper gastrointestinal (GI) series; with retained food material in the fundus of the stomach, a lesion in that area could not be excluded as the mucosal folds could be only poorly visualized.  In July 1974, the Veteran complained of a stomach ache; the diagnosis was questionable gastroenteritis.  The Veteran's September 1974 separation examination again revealed a clinically normal abdomen and viscera.  In her report of medical history, she denied symptoms such as frequent indigestion and stomach, liver or intestinal trouble.  None of her STRs reveals a diagnosis of GERD or any chronic GI disorder.

According to post-service treatment records, the earliest evidence of a GI diagnosis is when the Veteran was diagnosed with a hiatal hernia and esophagitis in April 1993.  A July 1993 record shows a diagnosis of GERD.  None of the Veteran's treatment records contain any opinion relating her GERD to her military service, to include her in-service diagnoses of cholecystisitis and gastroenteritis.  

The Veteran was afforded a fee-based examination in October 2006.  She reported that the condition had existed since 1973.  Following examination, the diagnosis was GERD.  The examiner opined that the Veteran's GERD was not due to the cholecystisitis and acute gastroenteritis in service.  [The Board observes that while the examiner noted the correct in-service diagnoses as discussed above, the examination report shows incorrect dates of October 1974 instead of 1970 and June 1974 instead of July.]   The examiner noted that no service records were found that supported a connection of the abdominal condition while in service.  

At her June 2012 hearing, the Veteran testified that her GERD began in service and persisted since service.  June 2012 Hearing Transcript (H.T.) at 9-10.

Based on a review of the evidence, the Board concludes that service connection for GERD is not warranted.  Although the evidence shows that the Veteran currently has GERD and had in-service GI complaints, it does not show that her GERD is related to her military service.

While the evidence shows that the Veteran had GI complaints and diagnoses of cholecystisitis and gastroenteritis in service, it does not show that such diagnoses resulted in the currently diagnosed GERD or that her current GERD had its onset in service.  As noted above, an upper GI series in March 1974 was grossly normal.  The Veteran's STRs do not show chronic GI complaints following her in-service diagnoses and her September 1974 separation examination revealed a clinically normal abdomen and viscera.  The Veteran specifically denied any pertinent symptoms in her September 1974 report of medical history.  The first indication of GERD was not shown until 1993.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the in-service diagnoses resulted in the currently diagnosed GERD or that the onset of the currently diagnosed GERD began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

None of the Veteran's treatment records contain any opinion indicating that GERD had its onset during service.  The only opinion of record, that of the October 2006 fee-based examiner, shows that the Veteran's currently diagnosed GERD is not related to her service.  As this opinion was formed after examining and interviewing the Veteran, as well as reviewing her treatment records including her STRs showing the in-service GI complaints, the Board accords it great probative value.  The examiner took into account the Veteran's reports of the onset of her symptoms occurring in service, yet still provided a negative nexus opinion that addressed the Veteran's in-service diagnoses.  As noted above, the examination report reflects incorrect dates; however, the number of complaints as well as the in-service diagnoses was accurate.  Despite the incorrect dates, the Board still accords the opinion great probative value as it correctly addressed the number of in-service complaints as well as the diagnoses assigned to those complaints.  

The overall evidence of record as discussed above weighs against a finding of GERD being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between GERD and her active duty, service connection for GERD is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of GERD falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between GERD and the Veteran's active duty, service connection for GERD is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for GERD.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for GERD is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder, including depression, to include as secondary to service-connected disabilities is reopened.  

New and material evidence having been received, the claim for service connection for a disorder manifested by fatigue is reopened.  

Entitlement to service connection for an abnormal Pap smear is dismissed.

Entitlement to an initial compensable rating for right knee scar is dismissed.  

Entitlement to service connection for GERD is denied.


REMAND

Regrettably, a remand is necessary for the remaining issues.  Regarding the Veteran's joint disorders, although she was afforded VA examinations, adequate opinions addressing secondary service connection were not provided.  As for the other service connection issues, the Veteran was not afforded any examinations.  In light of the Veteran's testimony at her October 2014 hearing, the Board concludes that a remand of those issues is necessary.  As the Veteran also testified that her service-connected right knee and right hip disabilities had worsened in severity since the last examinations, those issues should also be remanded.  Since the issue of entitlement to a TDIU is intertwined with those issues, it must be remanded.  Lastly, regarding recognition of the Veteran's daughter as a helpless child, the evidence shows that she received SSA disability benefits as a child.  As those records have not been obtained, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to F.T.'s (the Veteran's daughter) claim for benefits, to include the medical records used in support of the positive determination.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the VA North Central Federal Clinic.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran appropriate VA examination(s) to determine the nature, extent, and etiology of any diagnosed psychiatric disorder, to include depression; low back, left knee, left hip, left ankle and left foot disorders; disorder manifested by fatigue; cyclical vomiting syndrome; thyroid disorder; fibrous growth of the uterus; and left ear hearing loss.  Her claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A.  For the Veteran's psychiatric disorder, to include depression, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed psychiatric disorder is directly related to the Veteran's military service or is caused or aggravated (permanently worsened beyond normal progression) by her service-connected disabilities [If any disorder is found to have been aggravated by her service-connected disabilities, the examiner should quantify the approximate degree of aggravation.]  The examiner should address the Veteran's testimony of having psychiatric symptomatology that began in service.

B.  For the Veteran's low back, left knee, left hip, left ankle and left foot disorders, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed low back, left knee, left hip, left ankle and left foot disorders are directly related to the Veteran's military service or are caused or aggravated (permanently worsened beyond normal progression) by the service-connected right knee, right foot, and right hip disabilities [If any disorder is found to have been aggravated by the service-connected right knee, right foot, and right hip disabilities, the examiner should quantify the approximate degree of aggravation.]  

i.  For the Veteran's low back, in addition to the requested opinion above, the examiner should opine as to whether it is more likely than not, at least as likely as not, or less likely than not that any low back disorder diagnosed on examination is a congenital abnormality.  If so, is such a condition a defect or disease?  

ii.  If the examiner identifies a congenital "defect," then they should express an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that there was any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service.  In addressing whether there is a superimposed disease or injury, the examiner should address the Veteran's STRs showing a low back strain in October 1974.

iii.  If the examiner finds a congenital "disease," then they should offer an opinion as to the medical probability that any such disease was incurred in, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) by the Veteran's active service.  The examiner should address the STRs showing a low back strain in October 1974.

C.  For the Veteran's disorder manifested by fatigue, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed disorder manifested by fatigue is directly related to the Veteran's military service.

D.  For the Veteran's cyclical vomiting syndrome, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed cyclical vomiting syndrome is directly related to the Veteran's military service.  The examiner should address the Veteran's STRs showing vomiting during service.

E.  For the Veteran's thyroid disorder, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed thyroid disorder is directly related to the Veteran's military service.  The examiner should address the Veteran's reports of weight gain and having abnormal laboratory results during service.

F.  For the Veteran's fibrous growth of the uterus, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed fibrous growth of the uterus is directly related to the Veteran's military service.  The examiner should address the Veteran's gynecological complaints in service.

G.  For the Veteran's left ear hearing loss, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed left ear hearing loss is directly related to the Veteran's military service.  The examiner should address the decrease in hearing acuity shown between the Veteran's March 1970 enlistment and September 1974 separation examinations.  

For all of the above requested opinions, a complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Accord the Veteran appropriate VA examinations to determine the current level of severity of her service-connected right knee and right hip disabilities.  Her claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A.  For the Veteran's right knee, the examiner should:

i.  Provide the range of motion of the Veteran's right knee and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

B.  For the Veteran's right hip, the examiner should:

i.  Provide the range of motion of the Veteran's right hip and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Elicit information as to any associated symptomatology, to include impairment of the thigh (limitation of abduction, adduction and rotation); flail joint of the hip; and impairment of the femur.  The examiner should also note the presence of any ankylosis.

C.  Provide an opinion as to whether the Veteran's right knee and right hip disabilities render her unable to obtain and maintain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


